Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142752 & (17)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  FRANCES COLUCCI HILL, Personal                                                                           Brian K. Zahra,
  Representative of the ESTATE OF ROBERT                                                                              Justices
  HILL, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 142752
                                                                    COA: 299303
                                                                    Marquette CC: 07-045013-NH
  JOEL A. JOHNSON, M.D., JAMES H.
  MERING, III, M.D., RYAN D. EDWARDS,
  M.D., and LARRY LEWIS, M.D.,
              Defendants,
  and
  MARQUETTE GENERAL HOSPITAL, INC.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 28, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2011                      _________________________________________
         d0322                                                                 Clerk